Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Claims 1-14 directed to metalaxyl formulations in the reply filed on 28 October 2022 is acknowledged.  The traversal is on the ground(s) that the inventions claimed are not independent and distinct, and that there would be no undue search burden for the examiner to examine these inventions together.  This is unpersuasive as applicants have advanced no evidence to support their assertions.  
The requirement is still deemed proper and is therefore made FINAL.
Applicants’ election of the sodium salt of naphthalene formaldehyde condensate as the oligomer having a plurality of arylsulfonate groups, poly(ethylene glycol block propylene glycol block polyethylene glycol) as the polymeric surfactant having at least one poly(C2 C4-slkylene oxide) group, and triticonazole as pesticide “PC2” is also noted.

Status of the Claims
Claims 1-17 are pending.
Claims 10 and 15-17 are withdrawn as directed to non-elected inventions.
Claims 1-9 and 11-14 are presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation of application 15/119,883 filed 18 August 2016, which is a National Stage entry of International application PCT/EP2015/053481 filed 19 February 2015.  The examiner notes that the instant claims under examination are essentially identical to the scope of subject matter found obvious by the examiner in the parent case, the obviousness of which was affirmed by the Patent Trial and Appeal Board in their opinion of 7 January 2021.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to foreign application EP14155797.5 filed 19 February 2014 in the parent ‘883 application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ypema (WO2007/054469) as evidenced by Agrochemical General Information Sheet – Metalaxyl, in view of Finch (WO2011/006896) (All of record in parent ‘883 application).
Applicants’ claims are directed to compositions which combine metalaxyl, a surfactant salt of oligomeric or polymeric arysulfonyl compounds, an additional pesticide having defined water solubility parameters, and water, where the metalaxyl is more than 95% dissolved in water.  Claims 2-4 more clearly identify the surfactant as, among others, salts of condensates of naphtalenesulfonic acid and formaldehyde, as well as ethylene oxide-co-propylene oxide block copolymers commonly referred to  as poloxamers.  Claims 5 and 6 indicate that the additional pesticide having the required defined water solubility parameters is to be pyraclostrobin.  Claim 7 narrows the concentrations of each of the components required by Claim 1.  Claims 8, 9, and 11 require the inclusion of a third pesticide having defines solubility parameters, which claim 9 indicates is satisfied by, among others, triticonazole in defined amounts.  Claims 12-14 require the inclusion of either an aliphatic alcohol or a polysaccharide based thickener, which the specification indicates is addressed by, among others, methylcellulose.
Ypema describes pesticidal combinations of triticonazole according to claims 8 and 9, pyraclostrobin of Claims 5 and 6, and metalaxyl in synergistically effective amounts.  (Abs., pg.1-2).  Ypema indicates that these synergistic combinations may suitably be combined with solvents such as water and monohydric aliphatic alcohols such as methanol, butanol, or pentanol, addressing the limitations of Claim 12, carriers such as methylcellulose, a polysaccharide thickener according to present claims 13 and 14, and surfactants including each of polyoxyethylene alkyl ethers and ethoxylated polyoxypropylenes, as well as salts of, among others, condensates of sulfonated naphthalene and naphthalene derivatives with formaldehyde.  (pg.8).  While no particular limitation is placed on the concentrations of dispersants used in these compositions, multiple examples of surfactant-containing compositions are described as containing about 10% by weight of the dispersant.  (Pg. 9-10).  Each of water-soluble concentrations and aqueous suspensions are described as compositions suitable for employing the combination of pesticides recited, with water concentrations falling within the range of between 70-90% of the weight of the compositions.  (Id.).  Ypema describes concentrations for the active agents in the compositions described as generally falling within the range of 0.01-1%.  (Pg. 11).  Because metalaxyl is understood to be water soluble, see Agrochemical General Information Sheet – Metalaxyl, the skilled artisan would understand that nearly, if not all, of the metalaxyl incorporated in such compositions would be present in the aqueous phase.
Finch establishes that the pyraclostrobin taught by Ypema is known to be insoluble in water, forming particulate suspensions when combined with aqueous carriers.  (Pg.6-7).  Finch also indicates that aqueous compositions containing surfactants, including each of polyoxyethylene-polyoxypropylene-blockcopolymers, and more specifically the identical recitation of exemplary non-ionic polyoxyethylene-polyoxypropylene-blockcopolymer surfactants as are recited in the instant applications, as well as the salts of condensates of naphthalene sulfonic acid and formaldehyde of each of the Ypema disclosure and the instant claims may suitably be present in amounts falling within the range of 0.1-20% and more preferably between 1-10% by weight of the composition, addressing the limitations of Claims 2-4.  (Pg. 10-13).
The art therefore establishes that at the time of the instant invention, combinations of the instantly claimed metalaxyl, pyraclastrobin, and triticonazole were known to provide synergistic pesticidal effects, metalaxyl was known to be water soluble and therefore likely to completely dissolve in an aqueous carrier, and that pyraclostrobin was known to form particulate suspensions when combined in an aqueous media with each of polyoxyethylene-polyoxypropylene-blockcopolymer and condensates of naphthalene sulfonic acid and formaldehyde surfactants, as required by the instant claims.
The specific combination of features claimed is disclosed within the broad of the Ypema reference, particularly in view of the Finch disclosure, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of metalaxyl, pyraclostrobin, and triticonazole in an aqueous/aliphatic alcohol solvent employing as a surfactant the salts of condensates of naphthalene sulfonic acid and formaldehyde in concentrations overlapping, and therefore rendering obvious the instantly claimed concentrations, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including metalaxyl, pyraclostrobin, and triticonazole in an aqueous/aliphatic alcohol solvent employing as surfactants a combination of a poloxamer and the salts of condensates of naphthalene sulfonic acid and formaldehyde in concentrations overlapping the instantly claimed concentrations from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613